  

BQ21-Y Document 21 Filed 01/21/20 Page 1 oe, Pagel 27
CLERK OF DISTRICT covet
HORTHERN BIST. OF Tx
ORT Hori aTVigiog
FILES
IN THE UNITED STATES DISTRICT COURFra yay 9 gy 125
FOR THE NORTHERN DISTRICT OF TEXAS” V8 é1 RATE 96
FORT WORTH DIVISION
BEPUTY CLERK OF LD.
UNITED STATES OF AMERICA
v. No

—64-20CR-021-Y

INFORMATION

CHESTER DEVIN LEBAN (01)

The United States Attorney Charges:
Count One
Sexual Exploitation of Children
(Violation of 18 U.S.C. §§ 2251 (a) and 2)

On or about November 15, 2017, in the Fort Worth Division of the Northern
District of Texas, and elsewhere, the defendant Chester Devin Leban, and Emily Sarah
Conner not named defendant herein, did knowingly use a minor, “MV1,” to engage in
sexually explicit conduct for the purpose of producing any visual depiction of such

conduct, and the visual depiction was actually transported and transmitted using any

means and facility of interstate and foreign commerce.

Information — Page f
Case 4:20-cr-00021-Y Document 21 Filed 01/21/20 Page 2of2 PagelD 28

Specifically, Leban and Conner produced the following visual depiction of a

minor engaged in sexually explicit conduct that was actually transported and transmitted

via the Internet:

 

File Designation

File Description

 

20171115 094219.mp4

 

 

This video file, which is approximately 29 seconds,
depicts Conner’s mouth on the nude genital region of
MV1, an infant. A black male’s abdomen behind
Conner, who is nude, is seen in the video and a male
voice can be heard saying, “Do you want me to do
something to her?”

 

In violation of 18 U.S.C. §§ 225 1(a) and 2.

Information — Page 2

ERIN NEALY COX
UNITED STATES ATTORNEY

Care Sites mn

 

AISHA SALEEM

Assistant United States Attorney
State Bar of Texas No. 00786218
801 Cherry Street

Fort Worth, Texas 76102
Telephone: 817-252-5200
Facsimile: 817-252-5455

E-mail: Aisha.Saleem@usdoj.gov

 
